DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2 December 2021 have been fully considered but they are persuasive only in part.
First, applicant’s replacement drawing sheet overcomes the drawing objection, which is accordingly withdrawn.
Second, applicant’s amendments to the claims overcome the claim objections, which are accordingly withdrawn.
Third, the amendments to the claims do not overcome the rejection under 35 U.S.C. 112(a).  In this respect, applicant indicates:
“Applicant has clarified the claim language to specify that the vehicle comprises at least one traction and regenerative braking supply module configured to provide the regenerative braking torque to one or more regenerative braking torque actuation modules with which the vehicle is provided via one or more signals to overcome the rejection. One or more signals are shown as being sent between the modules in the figures, thus no new matter has been added.”

This is unclear.  A “torque” is a rotational force, as apparently used throughout the specification1.  Applicant (later in the independent claims) claims that the data between the traction and regenerative braking supply module 203 and the regenerative braking torque actuation modules M1, M2 in FIG. 1, determines and provides first and second regenerative braking torque values to the traction and regenerative braking supply module 203, perhaps as one or more signals, as if these values are something other than the “regenerative braking torque” (singular) that the traction and regenerative braking supply module (203) is claimed as providing to the one or more braking torque actuation modules (M1, M2).  Applicant discloses in the specification that the braking torque actuation modules (M1, M2) transfer torques requested at the at least one data processing unit 204 (and not requested at the traction and regenerative braking supply module) to the wheels.  However, the examiner still believes there is no indication by what algorithm, or by what steps or procedure, applicant configured or caused the at least one traction and regenerative braking supply module 203 to “provide the regenerative braking torque to one or more regenerative braking torque actuation modules” M1, M2, even in view of applicant’s arguments, e.g., since no “one or more signals” (as now claimed) are even clearly described or depicted as being provided both i) by the at least one traction and regenerative braking supply module and ii) to the one or more regenerative braking torque actuation modules M1, M2.
In this respect, the examiner notes that the provided “torque” is not described in the specification as being a signal – it is not described at all – and the structure, algorithms, or steps/procedure by which the at least one traction and regenerative braking supply module might be arranged or configured to provide the torque and/or no structure is apparently described for the at least one traction and regenerative braking supply module.)
Fourth, the amendment to claim 14 overcomes the (previous) rejection under 35 U.S.C. 112(b), and the cancelations of claims 15 and 23 moot their rejections.  However, new indefiniteness is introduced into claims 13 and 21, in part based on the subject matter which was introduced from claims 15 and 23, with the examiner making this action non-final in order to address an issue that was not initially addressed in claim 15 (e.g., limitations of which are now included in the independent claims) previously.
Fifth, regarding  the rejection under 35 U.S.C. 101, applicant’s arguments are not persuasive simply because the examiner cannot determine that anything that is significantly more than an abstract idea is being claimed in the method.  Applicant is claiming a method, not a vehicle, and any structure that the vehicle might be said to comprise (e.g., the at least one electric motor, the “module[s]”, etc.) either are i) clearly not used in the abstract method (e.g., the electric motor(s), the braking system, etc.), causing the structural limitations to be mere field of use limitations, or ii) are so vague or indefinite as to not require any particular structure whatsoever e.g., beyond generic computer components.  Thus, the examiner believes applicant still does not claim significantly more than the abstract idea, or integrate the abstract idea into a practical application.
Sixth, applicant’s arguments regarding the rejections under 35 U.S.C. 103 are persuasive, with the examiner additionally looking to paragraphs [0085], [0096], etc. in Okumura et al. (‘149), wherein his built-for-electric-brakes battery 31 is maintained at an optimal (proper) stored electricity amount.  Accordingly, the rejection under 35 U.S.C. 103 is withdrawn.
Manner of Making Amendments
Regarding applicant’s specification amendment of 2 December 2021, applicant is merely reminded of the requirement in 37 CFR 1.52(b)(2)(1) that all amendments to the specification (including the claims) must have lines that are 1 1/2 or double spaced.  (While the examiner does not object to the specification amendment in order to not make matters more complicated and introduce more uncertainty into the process, he is also unaware of what impact or effect applicant’s non-conforming specification amendment might have on subsequent Office functions and processes, including e.g., printing, issuance.)
Drawings
The drawings were received on 2 December 2021.  These drawings, though marginal in quality, are accepted by the examiner.
Claim and Specification Objections
Claims 13 and 21 are objected to because in the third to last line of claim 13, and in the third to last line of claim 21, both i) necessary punctuation (e.g., “;”) and ii) a conjunction for the list (i.e., “and”) should be inserted at the end of the line, for grammatical correctness, with these grammatical changes being assumed by the examiner.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o)2.  Correction of the following is required: antecedent basis should be provided in the (now claimed) “one or more signals” via which “the regenerative braking torque” is provided by the at least one traction and regeneration braking supply module to the one or more regenerative braking torque actuation modules, so that the meaning of the (now claimed) one or more signals may be ascertainable by reference to the description.
Correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the (at least one) traction and regenerative braking supply module and the dissipation resistance module in claims 13 and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, 16 to 22, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention..
Regarding the “at least one traction and regenerative braking supply module” (e.g., element 203 in the specification) as recited in claims 13 and 21, applicant has not apparently described in the specification by what algorithm3, or by what steps or procedure4, the at least one traction and regenerative braking supply module was “configured to provide the regenerative braking torque to one or more regenerative braking torque actuation modules”, with the traction and regenerative braking supply module (203) also not being shown in the FIGS. as even being connected to the actuation modules (M1, M2) so as to be able to provide “the regenerative braking torque” (e.g., perhaps a rotational force, perhaps something else?) thereto.  Accordingly, the examiner believes that the specification does not evidence, to the public, possession by the applicant of the claimed invention.
For example, applicant has not described by what algorithm, or by what steps or procedure, he configured and/or caused the at least one traction and regenerative braking supply module 203 to “provide the regenerative braking torque to one or more regenerative braking torque actuation modules” M1, M2, e.g., since no signals or torque (as a force) are clearly described or depicted as being provided both i) by the at least one traction and regenerative braking supply module ii) to the one or more regenerative braking torque actuation modules M1, M2.
In this respect, the examiner notes that the provided “torque” is not described in the specification as being a signal – it is not described at all – and the structure and/or algorithms by which the at least one traction and regenerative braking supply module (203) might provide any torque or signals to the one or more regenerative braking torque actuation modules (M1, M2) is also undescribed.  Accordingly, the examiner believes that the specification does not evidence, to the public, possession by the applicant of the claimed invention.
Claims 13, 14, 16 to 22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, lines 7ff, and in claim 21, lines 9ff, the scope of “traction and regenerative braking supply module . . .” (cf. 203 in the specification) is unclear and indefinite, since it is claimed to provide a “torque”, apparently now unclearly (e.g., the grammar is poor with improperly placed punctuation (comma[5]), and the sentence structure is ambiguous or confusing, with no antecedent basis for the new claim terminology in the specification) “via one or more signals”, which “torque” is apparently is a force as claimed, but no structure is described for this module that could possibly provide any actual torque/force, and it is unclear what kinds of signal(s) the claims might now be referring to (e.g., are these perhaps control signals, power signals, both, or something else like maybe just a power supply, what created these signals, where do they exist and how do they act, and how is the torque somehow provided “via” it or them, if it is?) This is unclear, both from the description and from the claim context.
In claim 13, lines 28 and 29, and in claim 21, lines 28 and 29, “an electric charge of at least one of the battery module and said at least one traction and regenerative braking supply module” is unclear from the teachings of the specification (e.g., how can the at least one traction and regenerative braking supply module have or comprise or be represented by an electric charge?)
In claim 13, lines 42ff, and in claim 21, lines 41ff, the scope of “dissipation resistance module . . .”, as well as its connections and operations, is unclear both from the claim and the specification, so that the metes and bounds of the claim element are not clear and cannot be determined by the examiner.  For example, the specification teaches that, “The dissipation resistance module 207 is configured to dissipate a quantity of regenerative power which is not allocated inside the battery module 205” (paragraph [0085]), but it is unclear what the structure of this module as claimed is (e.g., could the “module” just be an electronic component of a generic computer, such as any resistor in or impedance of a circuit, that receives a power value determined by a data processing unit, experiences “IR”[6] losses so as to generate [a miniscule amount of] heat, and passes that value on to some other electronic component of a generic computer, e.g., for storage in a RAM element, or perhaps modifies/changes/limits the value, in a processor ALU?), how it is configured to operate as claimed, how the power is or might be “not allocated” in the claim (which claims no allocation of power) can be determined with reasonable certainty7, and therefore what the module might, or might not, cover in the claim.
In claim 13, lines 45 and 46, “the first dissipative braking torque value” and “the second dissipative braking torque value” apparently have no proper antecedent basis and are unclear.
In the last two lines of claim 13, and in the last two lines of claim 21, “the dissipation resistance module is configured to dissipate a quantity of regenerative power which is not allocated inside the battery” is indefinite and unclear, e.g., from the teachings of the specification.  For example, where does the “regenerative power” come from or fit into the claim, how is “regenerative power” that is “not allocated” inside the battery defined so as to be somehow provided to the dissipation resistance module, if it is, for dissipation, when the claims (and the specification) define no such allocation?
In claim 14, lines 7 and 8, “a first dissipative braking torque value” and “a second dissipative braking torque values” are unclear because these claim elements have apparently already been introduced in claim 13, and so it is unclear (because of the use of the indefinite articles in claim 14) whether these recited claim elements in claim 4 are intended to be the same as, different from, necessarily the same as, necessarily different from, permissively the same as, permissively different from, etc. the (same?) claim elements introduced in claim 13.
In claim 21, lines 41 and 42, “the method” apparently has no proper antecedent basis and is unclear.
Claim limitations “traction and regenerative braking supply module” (claims 13 and 21) and “dissipation resistance module” (claims 13 and 21) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure8, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear both from FIG. 1, etc. and the specification what structure (and/or algorithms) makes up the traction and regenerative braking supply module (which is presumably not a part of the data processing unit 204 as depicted in FIG. 1[9]) and only provides apparent signals to the data processing unit 204 in FIG. 1, with no structure apparently being disclosed, and what structure makes up the dissipation resistance module[10], and/or even what their constituent components might possibly be (e.g., their apparent components are unlabeled in FIG. 1).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13, 14, and 16 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 13, 14, and 16 to 20, while (each) reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), is/are directed to an abstract idea, which is a judicial exception, the recited abstract idea being that of determining torque values to be applied to axles of a vehicle, e.g., by  detecting a first information representing a deceleration request of the vehicle; detecting a second information representing a speed of at least one of the vehicle, the first moving member of the vehicle and the second moving member of the vehicle; determining a first temperature value of at least one component of the first plurality of components of the braking system operatively associated with said at least one first axle; determining a second temperature value of at least one component of the second plurality of components of the braking system operatively associated with said at least one second axle; determining a third information representing the state of at least one of the battery module and said at least one traction and regenerative braking supply module; determining a regenerative braking power dynamic distribution ratio between the first axle and the second axle on the basis of the first information, of the first temperature value and of the second temperature value; determining a first regenerative braking torque value to be applied to the first axle and a second regenerative braking torque value to be applied to the second axle on the basis of the determined regenerative braking power dynamic distribution ratio, of the second information and of the third information; providing the first regenerative braking torque value and the second regenerative braking torque value to at least one traction and regenerative braking supply module e.g., of a generic computer, the method further comprising steps of: determining a first dissipative braking torque value to be applied[11] to the first axle and a second dissipative braking torque value to be applied to the second axle on the basis of the determined braking power dynamic distribution ratio, of the first information and of the third information; providing the first dissipative braking torque value to said at least one first dissipative braking supply module and the second dissipative braking torque value to said at least one second dissipative braking supply module; wherein the vehicle further comprises a dissipation resistance module that is configured to dissipate a quantity of regenerative power which is not allocated inside the battery module; wherein the first plurality of components of the braking system associated with said at least one first axle comprises at least one first dissipative braking torque actuation device, the second plurality of components of the braking system associated with said at least one second axle comprising at least one second dissipative braking torque actuation device, the method comprising steps of: determining a dissipative electric power value on the basis of the third information, of the first dissipative braking torque value and of the second dissipative braking torque value; providing the dissipative electric power value to the dissipation resistance module; wherein the step of determining the regenerative braking power dynamic distribution ratio between the first axle and the second axle comprises steps of: determining a braking power fixed distribution ratio between the first axle and the second axle on the basis of the first information representing the deceleration request of the vehicle and of data representing properties of the vehicle; determining a regenerative braking power variation of the first axle on the basis of the first temperature value and a set first temperature threshold value; determining a regenerative braking power variation of the second axle on the basis of the second temperature value and a set second temperature threshold value, the regenerative braking power dynamic distribution ratio between the first axle and the second axle being determined as a function of the fixed distribution ratio, of the regenerative braking power variation of the first axle and of the regenerative braking power variation of the second axle; wherein the step of determining the first temperature value is performed by using a plurality of sensors distributed on the first plurality of components of the braking system; wherein the step of determining the first temperature value comprises a step of estimating the first temperature value, the step of estimating being obtained on the basis of the measurement of the force exerted by a component of the first plurality of components of the braking system and on the basis of the second information representing the speed of at least one of the vehicle, the first moving member of the vehicle, the second moving member of the vehicle; wherein the step of determining the second temperature value is performed by using a plurality of sensors distributed on the second plurality of components of the braking system; wherein the step of determining the second temperature value comprises a step of estimating, by the at least one data processing unit, the second temperature value, the step of estimating the second temperature value being obtained on the basis of the measurement of the force exerted by a component of the second plurality of components of the braking system and on the basis of the second information representing the speed of at least one of the vehicle, the first moving member of the vehicle, the second moving member of the vehicle. 
This abstract idea falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because it could be practically performed as a mental process in a human mind.12
 For example, an engineer Joe could be riding in a test vehicle with a newly designed blended regenerative braking system and looking at data e.g., related to currents, temperatures, etc. in the system as the vehicle was being moderately braked in repeated stopping operations from top speed, and Joe could say to a coworker who was overseeing and controlling (human-in-loop) operation of the new system with a laptop computer, “Hey Gary, the temperatures at the multi-disk front brakes are now exceeding design specs, and air cooling just cannot help.  Please increase the rear regeneration amount by 50% immediately and decrease the front hydraulic braking amount accordingly to maintain deceleration, so that the over-temperature condition in the front brakes doesn’t worsen and cause brake fluid vaporization at the pistons and loss of control”.  And Gary could reply, “I’m with you, Joe, the laptop just sent out your instructions!  And please watch the battery SOC -  if we reach the upper limit, just let me know and I’ll turn on electric accessories in the vehicle, in order to consume power.  Maybe, in the future, we should automate some type of temperature-responsive brake control, so that residual heat from repeated stops doesn’t saturate the disk packs?”
Additionally, the abstract idea is not integrated by the recitation of additional elements into a practical application because merely using a computer as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (additional) machine, transformation, improvement to the functioning of a computer or an existing technological process or technical field, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity (e.g., providing the determined torque values to at least one “module”; i.e., “apply it”13), is recited in or encompassed by the claims.
Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., sensors, modules that have no apparent components described in the specification and might perhaps comprise generic computer components, etc.) and are used e.g., for data/information gathering only or for other activities that were well-understood, routine, and conventional activity in the industry, and moreover, the generically recited computer elements (e.g., a data processing unit having “modules”, etc.; see e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 110 USPQ2d 1984 (2014); buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090 (Fed. Cir. 2015); see also the 2019 PEG Advanced Module at pages 89, 145, etc.) do not add a meaningful limitation to the abstract idea because their use would be routine (and conventional) in any computer implementation of the idea. 
Moreover, limiting or linking the use of the idea to a particular technological environment (e.g., a method for controlling regenerative braking torque, as an intended use of the method, of a vehicle having a braking system that is not used and at least one traction and regenerative braking supply module configured to provide a regenerative braking torque to one or more regenerative braking torque actuation modules comprising at least one electric motor via one or more signals, when no torque is in fact provided and no electric motors are even utilized in the method) is not enough to transform the abstract idea into a patent-eligible invention (Flook[14]) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Bauerle (‘351) teaches in FIG. 2 directing energy from regenerative braking to an energy dissipating device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Cf. published paragraph [0003] (“regenerative braking torque on the individual axles”), published paragraph [0032] (“a first brake caliper operable to exert a dissipative braking torque on the first brake disc”), published paragraph [0137] (“the torque delivered by the electric motors”), etc.
        2 Quoting the MPEP:  “New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.”
        3 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        4 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        5 Applicant is apparently claiming (if the claim is read literally in view of the punctuation) that the vehicle is provided with the one or more brake actuation modules via one or more signals.  The examiner understands latitude should be given when applicant has reached the limits of the English language (MPEP 2173.02, II.), but this apparently is not the case here.  Moreover, because what applicant is claiming is indefinite, and even applicant’s intent (other than overcoming rejections) in making the amendment is unclear, the examiner cannot make any suggestion on how to correct the claim(s).
        6 Due to electrical current and electrical resistance, with all non-superconducting electrical circuits and components experiencing IR losses, as is well-known.
        7 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        8 Including any algorithm implemented by a computer.  See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .
        9 The traction and regenerative braking supply module 203, the battery module 205, and the dissipation resistance module 207, as depicted in FIG. 1, are reproduced by the examiner below/on the next page:
        
    PNG
    media_image1.png
    264
    435
    media_image1.png
    Greyscale

        
        
        
        
    PNG
    media_image2.png
    139
    185
    media_image2.png
    Greyscale

        
        10 The examiner believes this dissipation resistance module must apparently be intelligent, because it is provided with “a value”, and it must also be energy consuming, because it is configured to dissipate a quantity of regenerative power “which is not allocated inside the battery module”.  The examiner presumes that [electrical] “resistances” (page 25, line 23 in the specification) are used in the dissipation resistance module to dissipate power.  However, it is unclear to the examiner how the “dissipative electric power value” is provided to this module, by what algorithm such value might be used by this module, and how regenerative power might be supplied to or accessible to this module, in order to be dissipated in resistances perhaps in accordance with the value, since this module only appears to be connected (in FIG. 1) to the data processing unit 204, and not to and energy/power producing units.
        11 But, as claimed, not necessarily applying.
        12 See e.g., the 2019 PEG Federal Register notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 50 to 57), see also http://ptoweb.uspto.gov/patents/exTrain/documents/101-2019-peg-advanced-module.pptx and https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
        13 Quoting Parker v. Flook, 437 U.S. 584 (1978), “The notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula; the Pythagorean theorem would not have been patentable, or partially patentable, because a patent application contained a final step indicating that the formula, when solved, could be usefully applied to existing surveying techniques. The concept of patentable subject matter under 101 is not "like a nose of wax which may be turned and twisted in any direction . . . ." White v. Dunbar, 119 U.S. 47, 51.”
        14 See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”)